DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of grooves…parallel to edges of the tile…and a drain fulcrum…and drainage directions are defined as extending radially inward form edges of the tile toward the drain fulcrum” as recited in independent claims 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Line 13 of claims 1, 2, and 3 recite “surface of the file” and appears to contain a typographical error. Line 13 should recite “surface of the tile.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 defines the grooves running parallel to edges of the tile in lines 3-4 of the claims. The claims further state that drainage directions are defined as extending radially inward from edges of the tile toward the drainage fulcrum which is located at a central point of the tile, and the grooves extend in the drainage directions. The two descriptions of the grooves’ location appear to directly contradict each other. It is unclear how grooves can run parallel to edges of a rectangle while running radially inward to a central point. For purposes of examination, the claims are examines as requiring grooves to run radially inward from the edges toward the drain fulcrum. 
Claim 5 recites the limitation "the trapezoidal cross-section" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims is rejected as a result of their dependency from claims 1, 2, or 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2001/0052148 to Hasenkopf (“Hasenkopf”) in view of U.S. Publication No. 2005/0129913 to Kobayashi et al. (“Kobayashi”). All references are made with respect to Hasenkopf unless otherwise noted.
Regarding claim 1, Hasenkopf in Figs. 1-2 discloses a draining stoneware unit 1, comprising: a tile 1 having a rectangular shape; a substantially planar outer surface 2 with a plurality of grooves 3 formed therein; and wherein: each of the plurality of grooves has a cross-section; a base of the cross-section is placed at the substantially planar surface, and the vertex of the cross-section forms a bottom of the groove; a height h between the base and the vertex increases from a first end of the groove to a second end of the groove (see Fig. 2; par 0023); a drain fulcrum 4 is defined at a central point on the substantially planar surface of the file and drainage directions are defined as extending radially inward from edges of the tile toward the drain fulcrum; and each of the plurality of grooves extends from the first end to the second end thereof in one of the drainage directions.
Hasenkopf does not disclose that the stoneware unit is made of porcelain nor that each of the plurality of grooves has a triangular cross-section.
Kobayashi discloses that floor unites can be made of porcelain (Kobayashi, par 0051) and has a plurality of grooves having a triangular cross-section. It would have been obvious to one having ordinary skill in the art at the time of invention to use porcelain, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It would have been an obvious matter of design choice to modify the grooves to have a triangular shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 4, Hasenkopf in view of Kobayashi does not disclose that and the bottom of each of the plurality of grooves an inclination gradient of between 0.3% and 5.0% from the first end to the second end thereof. It would have been obvious to one having ordinary skill in the art at the time of invention to have a an inclination gradient of between 0.3% and 5.0%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attriouted to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is exoected that increasing the gradient would increase the speed of drainage.
Regarding claim 5, Hasenkopf in view of Kobayashi does not disclose that the triangular cross-section is isosceles and a ratio between a length of the minor base and a length of the major base between 1:3 and 1:6; and an isosceles angle of the triangular cross- section is between 70 degrees and 15 degrees. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A. Adjusting the ratio would allow for varying degrees of drainage capacity or speed.
Regarding claims 8 and 9, Hasenkopf in view of Kobayashi does not disclose that the triangular cross-section is isosceles, an isosceles angle of the triangular cross-section is between 70 degrees and 15 degrees and the bottom of each of the plurality of grooves an inclination gradient of between 0.3% and 5.0% from the first end to the second end thereof. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A. Adjusting the angle would allow for varying degrees of drainage capacity or speed. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to have a an inclination gradient of between 0.3% and 5.0%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attriouted to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is exoected that increasing the gradient would increase the speed of drainage.

Claim(s) 2, 3, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenkopf in view of Kobayashi and U.S. Publication No. 2008/0190048 to Kitakado (“Kitakado”). All references are made with respect to Hasenkopf unless otherwise noted.
Regarding claims 2 and 3, Hasenkopf in Figs. 1-2 discloses a draining stoneware unit 1, comprising: a tile 1 having a rectangular shape; a substantially planar outer surface 2 with a plurality of grooves 3 formed therein; and wherein: each of the plurality of grooves has a cross-section; a base of the cross-section is placed at the substantially planar surface, and the vertex of the cross-section forms a bottom of the groove; a height h between the base and the vertex increases from a first end of the groove to a second end of the groove (see Fig. 2; par 0023); a drain fulcrum 4 is defined at a central point on the substantially planar surface of the file and drainage directions are defined as extending radially inward from edges of the tile toward the drain fulcrum; and each of the plurality of grooves extends from the first end to the second end thereof in one of the drainage directions.
Hasenkopf does not disclose that the stoneware unit is made of porcelain nor that each of the plurality of grooves has a trapezoidal or semi-elliptical cross-section.
Kobayashi discloses that floor unites can be made of porcelain (Kobayashi, par 0051) and has a plurality of grooves having a triangular cross-section. It would have been obvious to one having ordinary skill in the art at the time of invention to use porcelain, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Kitakado in Fig. 4 discloses a tile wherein a groove (Kitakado 7) has a trapezoidal cross- section, the trapezoidal section has a major base (Kitakado, defined by plane of surface 6) disposed at the substantially planar surface and a minor base ( Kitakado, defined by surface defining groove 7), smaller than the major base forming a bottom of said groove. Kitakado also discloses an alternative groove shape in Fig. 11c wherein a groove (Kitakado 13) has a semi-elliptical cross-section, a semi-axis of the semi-elliptical cross-section is disposed at a substantially planar surface (Kitakado 12), and an opposite vertex of the semi-elliptical cross-section forms a bottom of the groove. It would have been an obvious matter of design choice to modify the grooves to have a trapezoidal or semi-elliptical shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claims 6 and 10, Hasenkopf in view of Kobayashi and Kitakado does not disclose that and the bottom of each of the plurality of grooves an inclination gradient of between 0.3% and 5.0% from the first end to the second end thereof. It would have been obvious to one having ordinary skill in the art at the time of invention to have a an inclination gradient of between 0.3% and 5.0%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attriouted to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is exoected that increasing the gradient would increase the speed of drainage.
Regarding claim 7, Hasenkopf in view of Kobayashi and Kitakado does not disclose that the trapezoidal cross-section is isosceles and a ratio between a length of the minor base and a length of the major base between 1:3 and 1:6; and an isosceles angle of the trapezoidal cross- section is between 70 degrees and 15 degrees. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A. Adjusting the ratio would allow for varying degrees of drainage capacity or speed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633